DETAILED ACTION
This office action is in response to an Amendment/Request for Reconsideration sent 7/20/2022 for application 17/072,400.
Claims 1,6, and 10 and 11 have been amended.  No claims have been added.  No claims have been cancelled.  Thus Claims 1-11 have been examined.
Acknowledgement is made of applicant's claim for foreign priority based on an application filed in JAPAN on 11/08/2019.   Examiner notes the priority documents to JP2019-203509 have been received by the USPTO.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claims 1, 10, and 11 recites a “criterium”.  A criterium is a bike race consisting of serval laps around a closed circuit.  The claims are not directed to a bike race.  Examiner has interpreted the claimed limitation “criterium” as if it read “criterion” which is the plural of “criteria”.   See the attached article  “English Language & Usage: difference Criterion vs Criterium” published in 2016.  Examiner requests the applicant explicitly cite where the support is within the specification for the newly amended limitations and explain how it supports the claim language.   
Claims 2-9 are rejected as being indefinite.   These claims depend from respective base claims that have been rejected to as being indefinite and fail to cure the deficiencies of their respective base claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jandhyam (Jandhyam et al. US 2014/0101339 A1) in view of Cooperman (an article DDR RAM by Gene Cooperman that discloses DDR RAM Operation presented in class notes of Northeastern University Khoury College of Computer Sciences - COM 3200 (Computer Architecture) currently attached to this office action and posted to the web at https://course.ccs.neu.edu/com3200/parent/NOTES/DDR.html.)

Regarding claim 1, Jandhyam teaches A memory controller (Jandhyam Fig. 4 dynamic memory controller DMC 400 and the AXI Arbiter 402 that combined are an example of a memory controller and supporting para [0031]) configured to be connected to a DRAM, (Jandhyam Fig. 4 and supporting para [0031] discloses DMC controller 400 connected to DRAM 404) the memory controller comprising: a storage unit configured to store a memory access request to the DRAM; (Jandhyam [0032] The DMC received transactions are stored in respective data, address, and/or control buffers 418.) 
a deciding unit configured to decide, based on a predetermined criterium, an issuance order of memory access requests stored in the storage unit; (As noted above, examiner has interpreted predetermined criterium to mean predetermined criterion, i.e. a plurality of criteria.  Consistent with paragraph [0022] of the instant application, the “issuance order of memory access requests” is the actual issuance order of memory access requests after any rearrangement of the order due to the predetermined criterium, where the deciding unit decides the issuance order.  Jandhyam AXI Arbiter 402 that is an example of a deciding unit.  See also Jandhyam [0004] that discloses the AXI Arbiter controls the order of transactions according to the Advanced Microcontroller Bus Architecture (AMBA).  Jandhyam [0004] discloses AMB is an architecture for facilitating out-of-order transaction execution that uses tags to guarantee the order of transactions and schedules transactions based on which master the command is directed to, making sure requests from the same master are completed before transaction processing moves on to the next master, and also prioritizing commands so that all read transactions are executed before any write transactions.   Jandhyam also discloses that commands may be selected at random or may be initially selected based on a predetermined hardwired selection.  Thus Jandhyam discloses a plurality of criteria used to order and schedule requests, which includes reorder transactions to an order beyond the arrival order.)
an issuance unit configured to issue a command to the DRAM based on the issuance order decided by the deciding unit; (Jandhyam Fig. 4 LPDDR Protocol Controller 410 is an example of an issuance unit.  See also supporting para [0031] that discloses the Protocol Controller 410 issues memory requests to the SDRAM 404 according to the protocol of the SDRAM 4046. See also Jandhyam [0028-[0029]] that discloses that there may be an initial scheduling of requests, and there may be subsequent scheduling of requests based on the state of the device.   The initial requests identified and sent to the slave may be an example of a command that is issued.) 
and a determination unit (Jandhyam Fig. 4, Efficiency controller 420 and supporting para [0012] that discloses the efficiency controller controls scheduling of memory transactions) configured to, when the issuance unit issues a command of a first memory access request to the DRAM, select, in accordance with the issuance order decided based on the predetermined criterium, (Jandhyam [0006] and [0032] discloses an efficiency controller 420 that schedules requests.   See Jandhyam [0007],[0012], [0016], [0028]-[0029], and [0032] for examples of predetermined criteria used by the efficiency controller to schedules memory transactions, including [0032] that discloses the efficiency controller schedules according to the transaction ID of the transaction and [0007] that discloses transaction from the same master are scheduled together.  Jandhyam [0028] discloses there may be an initial selection by the controller.) a second memory access request that will be issued, (Jandhyam [00032] discloses there are a plurality of read and write transactions (i.e. requests)) next to the first memory access request, (Jandhyam [0007] discloses two transaction may be to a same page, where a second request within the same page of an earlier request is an example of request next to the first access request.  Jandhyam [0028] discloses a second command may be scheduled following the scheduling of a first command.) to a same bank as a bank where the first memory access request issues a command as a result of decision of the deciding unit, and then determine whether the first memory access request and the second memory access request target a same page, wherein the issuance unit, in a case where the determination unit determines that the first memory request and the second memory access request target the same page, (Jandhyam [0007] discloses that the scheduler schedules requests within the same page with a priority, thus the schedule must first determine if the requests are within the same page to prioritize requests within the same page.  Jandhyam [0035] discloses requests to the same page are to the same bank.  Jandhyam Fig. 4, Efficiency controller 420 and supporting para [0012] discloses the efficiency controller controls scheduling of memory transactions.  The efficiency controller 420 is an example of a deciding unit.)  

Jandhyam [0007] teaches that when the requests are to the same page are prioritized and closing a previously accessed page and opening a new one is not required when servicing requests to the same page.  However, it does not explicitly disclose an auto precharge, thus does not explicitly disclose issues a command of the first memory access request without an auto precharge. 
Cooperman, of a similar field of endeavor, further discloses issues a command of the first memory access request without an auto precharge. (Cooperman, page 1, section ‘DDR RAM Operation’, lines 10-11 that discloses ‘auto-precharge should only be used if it is known that the next access to this memory bank will be to a different memory page’.  Thus Jandhyam in view of Cooper discloses that there will be no auto precharge when servicing requests to the same page. )
Jandhyam and Cooperman are in a same field of endeavor as both relate to programming DRAM memory.   Thus it would be obvious to incorporate the suppression of an auto-precharge command when writing to the same page for two subsequent commands, thus combining prior art elements (performing memory transactions to the same page without performing a page close and page open) according to known methods (the techniques of Northeastern University Khoury College of Computer Sciences - COM 3200 (Computer Architecture) course notes) to yield predictable results (improve efficiency by skipping unnecessary operations such as page close and open operations when they are not required).  One would be motivated to do so to improve efficiency by skipping unnecessary operations such as page close and open operations when they are not required.
The reasons for obviousness regarding combine Cooperman into Jandhyam regarding claims 2-9 are the same as those presented for claim 1.

Regarding claim 2, the combination of Jandhyam and Cooperman teaches all of the limitations of claim 1 above.  Jandhyam further discloses wherein the predetermined criterium include at least one of a priority order of memory access requests and a state of the DRAM.  (Jandhyam [0004] discloses three predetermined criteria that may be used to order transactions 1) the order for all commands with a common ID must be maintained, 2) all transaction from the same master are completed before transaction processing moves to the next master, and 3) all read transactions may be executed before any write transactions are processed or vice versa, where the state of the system may be defined at what master and what type of transaction is being processed by the DRAM.)

Regarding claim 3,  the combination of Jandhyam and Cooperman teaches all of the limitations of claim 1 above.  Jandhyam further discloses wherein the deciding unit decides the issuance order based on at least the state of the DRAM; and the state of the DRAM includes at least one of: (1) whether a type of a command corresponding to a memory access request that is a decision target and a type of a command issued immediately before are same or different; (2) whether a bank that is a target of a memory access request that is a decision target is undergoing a refresh operation; and (3) whether a page that is a target of a memory access request that is a decision target is open. (Jandhyam [0004]  discloses all read transactions may be executed before any write transactions are processed or vice versa, which is an example of whether a type of command corresponding to a memory access request that is a decision target and a type of command issued immediately before are the same or different.  See also Jandhyam [0028])

Regarding claim 4, the combination of Jandhyam and Cooperman teaches all of the limitations of claim 1 above.  Jandhyam further discloses wherein the determination unit, (Jandhyam Fig. 4, Efficiency controller 420 and supporting para [0012] that discloses the efficiency controller controls scheduling of memory transactions) in a case where a plurality of memory access requests targeting a same bank as a bank targeted by the first memory access request are stored in the storage unit, (Jandhyam [0035] discloses that memory is organized into banks, and each banks is further organized into multiple pages.  Thus when the Efficiency controller 420 of Jandhyam [0007] schedules requests within the same open page, it is scheduling requests within the same bank.) selects, from among the plurality of memory access requests that are stored, the second memory access request in accordance with the issuance order decided based on the predetermined criterium.  (Jandhyam [0028]-[0030] discloses that the Efficiency controller maintains a transaction order according to the master issuing the request and the type of request (read or write), an example of the predetermined criteria.)

Regarding claim 5, the combination of Jandhyam and Cooperman teaches all of the limitations of claim 1 above.  
Cooperman further discloses wherein the issuance unit, in a case where the determination unit determines that the same page is not targeted, issues a command of the first memory access request with the auto precharge.  (Cooperman, page 1, section ‘DDR RAM Operation’, lines 10-11 that discloses ‘auto-precharge should only be used if it is known that the next access to this memory bank will be to a different memory page’, thus Cooperman discloses using an auto precharge when the next access to the memory bank is to a different memory page.)


Regarding claim 6,  the combination of Jandhyam and Cooperman teaches all of the limitations of claim 1 above.  
Cooperman further discloses wherein the command with the auto precharge is a read auto precharge or a write auto precharge. (Cooperman, page 1, section ‘DDR RAM Operation’, lines 8-9 that discloses that the auto-precharge may be for a READ or a WRITE command, thus is an example of a read auto precharge or a write auto precharge.)

Regarding claim 7,  the combination of Jandhyam and Cooperman teaches all of the limitations of claim 1 above.  Jandhyam further discloses wherein the deciding unit decides the issuance order independently of the determination by the determination unit. (Jandhyam Fig. 4 elements 416 and 406 and supporting paras [0004] and [0032] that discloses the AXI Arbiter orders transactions on interface 416 and [0028]-[0030] that discloses the Efficiency Controller 420 orders transaction on behalf of the DMC 400 via interface 406.   See also Jandhyam [0026]-[0027] that discloses the AXI Arbiter controls the order of transactions sent to the DMC Buffers 418 using an address buffer 200 where the entry is marked invalid “0” while the AXI Arbiter prepares the address buffer entry for processing and the DMC 400 does not further schedule the transaction until the valid bit is set to 1.  Thus the ordering by the AXI arbiter is independent of any subsequent ordering by the DMC 400 Efficiency controller.)
  
Regarding claim 8,  the combination of Jandhyam and Cooperman teaches all of the limitations of claim 1 above.  Jandhyam further discloses wherein the storage unit includes a plurality of entries, each configured to store a memory access request; and the storage unit is configured to be able to read out a memory access request from an arbitrary entry. (Jandhyam [0026]-[0027] that discloses a plurality of address buffer entries corresponding to separate transactions.  Jandhyam [0026]-[0027] that discloses the buffers are stored in tables and the tables may be read according to the validity bit.  For example a read snapshot register 30 may be “1101” indicating that address-buffer entries 0, 2, and 3 have valid transactions that may be processed (which requires reading them).  Thus the arbitrary entries 0, 2, and 3 may be read.) 

Regarding claim 9,  the combination of Jandhyam and Cooperman teaches all of the limitations of claim 1 above.  Jandhyam further discloses wherein the issuance order decided by the deciding unit is different from a registration order of memory access requests to the storage unit.  (Consistent with paragraph [0056] of the instant application, Examiner interprets “the registration order” of access requests may be the order in which the requests  are received.   Jandhyam [0003]-[0007] that discloses transactions that arrive in a first-come first-serve basis may be reordered if they do not contain a common ID portion.  Thus the AXI Arbiter (the deciding unit) may process the transactions on the 416 interface according to predetermined Advanced Microcontroller Bus Architecture rules that establish an issuance order different from the original first-com first-serve basis registration order.)


Regarding claim 10, A method executed by a memory controller (Jandhyam [0009] discloses the invention is directed to a method of schedule data-transfer transactions by a Direct Memory Controller 400 and an AXI Arbiter (an example of a memory controller).)
the remainder of claim 10 recites limitations described in claim 1 above and thus is rejected based on the teachings and rationale of claim 1 above.

Regarding claim 11, An apparatus comprising: (Jandhyam [0003] that discloses the system, such as described in Fig. 4 of Jandhyam, may be a “system on a chip” (SOC) that may include multiple masters connecting a local memory, thus is an example of an apparatus.)
the remainder of claim 10 recites limitations described in claim 1 above and thus is rejected based on the teachings and rationale of claim 1 above.



Response to Remarks
Examiner thanks applicant for their remarks and claim amendments of 07/20/2022.  They have been fully considered but the arguments are not persuasive in light of the rejections provided above and remarks detailed below.  

Applicant argues on page 8 of their remarks ‘Jandhyam discloses that, when there are multiple transactions, transactions with higher priority are performed first.  Regarding the priority, Jandhyam further discloses that “transactions may be associated with an “urgent” bit that, if asserted, overrides the scheduling process to the extent that it increases the priority of the urgent transaction.”  (¶ [0037].)  The priority as disclosed by Jandhyam, however, is not “the issuance order decided based on the predetermined criterium,” as recited in independent claim 1.  Thus Jandhyam fails to teach or reasonably suggest the above-recited features of independent claim 1.’  
Examiner respectfully disagrees. As noted above, examiner has interpreted predetermined criterium to mean predetermined criterion, i.e. a plurality of criteria.  Consistent with paragraph [0022] of the instant application, the “issuance order of memory access requests” is the actual issuance order of memory access requests after any rearrangement of the order due to the predetermined criterium, where the deciding unit decides the issuance order. 
Jandhyam teaches a plurality of techniques for determining the order of transactions.  Jandhyam teaches using an urgent bit for scheduling transactions.  However, that is just one technique Jandhyam teaches for scheduling requests.   Jandhyam [0004] and [0031] discloses AMB as used to schedule requests.  AMB is an architecture for facilitating out-of-order transaction execution that uses tags to guarantee the order of transactions and schedules transactions based on which master the command is directed to, making sure requests from the same master are completed before transaction processing moves on to the next master, and also prioritizing commands so that all read transactions are executed before any write transactions.   Thus AMBA discloses a plurality of criteria used to order and schedule requests, which includes reorder transactions to an order beyond the arrival order.

Applicant argues on page 8 of their remark.  ‘Cooperman fails to cure the deficiencies of Jandhyam.’
Examiner respectfully disagrees.   As detailed in the office action and remarks above, Jandhyam is not deficient.

Applicants remarks relating to independent claims 10 and 11 are based on logic similar to that of claim 1, thus have been addressed in the claim rejections and remarks relating to claim 1 above.

Applicant’s remarks relating to dependent claims 2-9 are all based on perceived errors in the base claims which have been addressed in the claim rejections and remarks of the base claims above.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure is an article that discusses the meaning of the terms Criterion and Criterium, available online at https://english.stackexchange.com/questions/328984/difference-criterion-vs-criterium and attached to this office action.       
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138